Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 1 of 42 PageID #: 3835



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------X
   UNITED STATES OF AMERICA

                    -against-                                        Docket No. CR 16-540 (S-1)

   EDWARD MANGANO and
   LINDA MANGANO,                                                    MEMORANDUM OF LAW

                              Defendants.
   --------------------------------------------------------------X

                                        PRELIMINARY STATEMENT

           In the spring of 2018, Mr. Mangano was tried alongside his wife, Linda Mangano, and John

   Venditto, the former Supervisor of the Town of Oyster Bay. That trial – which lasted for twelve

   weeks – ended in a total acquittal for Mr. Venditto (on more than 27 counts), and a hung jury as

   to Edward and Linda Mangano.

           In the wake of the mistrial, interviewed jurors indicated that they had been on the verge of

   acquitting Linda Mangano as well. Jurors further indicated that they were prepared to acquit Mr.

   Mangano with respect to allegations concerning the Town of Oyster Bay loan “guarantees,” as

   well as the OEM emergency procurement contract. However, they expressed division over

   allegations that Mr. Mangano steered the Nassau County Jail “bread and rolls” contract to

   Harendra Singh.

           In the months following the mistrial, defense counsel has learned a series of disturbing

   facts which indicate that this first trial was anything but fair. In particular, unequivocal evidence

   now shows that prosecutors repeatedly suppressed evidence favorable to the defense, and

   permitted their main cooperating witness, Harendra Singh, to perjure himself in the presence of

   the jury.




                                                           1
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 2 of 42 PageID #: 3836



           Among other things, as set forth in detail below, newly discovered evidence demonstrates

   the following:

   ·       the Government knew of, but concealed the identity of, a key witness who completely
           contradicted the prosecution’s narrative concerning the bread and rolls contract;

       ·   Prosecutors actively solicited testimony from Harendra Singh which they knew or should
           have known was false, and subsequently stood by while Singh perjured himself on cross-
           examination.

       ·   the Government repeatedly misrepresented to defense counsel (and the Court) that it had
           produced the “entirety” of the Singh wiretap, while withholding thousands of recorded
           calls which included Brady, Giglio, and hundreds of Hindi calls which the Government
           had never even bothered to translate.

           Based upon the foregoing, defense counsel is asking this Court to dismiss the Indictment

   with prejudice. In the alternative, we are requesting a full evidentiary hearing, in which the

   Government is compelled to produce to the Court all pertinent internal communications for an in-

   camera review.

                                      STATEMENT OF FACTS

   I.      The Government Concealed the Existence of a Highly Exculpatory Witness in
           Connection with Allegations Concerning the Nassau Jail Bread and Rolls Contract

           In the wake of the mistrial, Newsday interviewed the jurors from the first trial. According

   to an article published on June 3, 2018, “[t]he jury, in their secret deliberation, had unanimously

   decided against convicting Edward Mangano of conspiracy, bribery, wire fraud and extortion

   based on the alleged Oyster Bay loan scheme or on a county emergency food services contract

   awarded in the aftermath of superstorm Sandy . . .” The same article, however, reported that jurors

   were split with respect to the allegation concerning the bread and roll contract. See Newsday

   article, attached as Exhibit A to the accompanying affirmation of Kevin J. Keating (hereinafter the

   “Keating Aff.”).

                                                    2
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 3 of 42 PageID #: 3837



          Hence, the entire outcome of the case ultimately hinged upon the Government’s narrative

   concerning the bread and rolls contract. Newly discovered evidence reveals that prosecutors knew,

   or had every reason to know, that such narrative was false, but failed to share such information

   with defense counsel or the jury.

          Specifically, the evidence at trial showed that Peter Schmitt, the Presiding Officer of the

   Nassau County Legislature, directed his counsel, Chris Ostuni, to inquire whether the bread and

   rolls contract could be “split” between Rockland and San Remo Bakeries. Among other things,

   evidence showed that on June 12th, 2012 Mr. Ostuni wrote to the purchasing department:

           . . . I would like an analysis of the following question: Are we prohibited from
          awarding to San Remo the items San Remo was low or the same on? If not, are we
          then prohibited from offering the balance of those items to Rockland whereby
          Rockland would be free to accept or reject the award of those items?

          I know I am being difficult on this issue. However, as per the instruction of the
          Presiding Officer, all of these issues must be addressed prior to the Rule
          Committee’s consideration of any contract.

          Defense Exhibit 169 (emphasis added).

          According to testimony and emails admitted in evidence, this was in accord with Mr.

   Schmitt’s longstanding policy of favoring local Nassau County vendors. Indeed, Purchasing

   Department Supervisor Michael Schlenoff testified that he was well aware of Mr. Schmitt’s strong

   feelings on this subject:

          Q. You must have had an understanding then of Peter Schmitt's policy of pushing
          the local vendor?
          A. Not only Peter Schmitt, but going back to the board of supervisors.
          Q. Did you understand that for Peter Schmitt that was an important policy agenda
          as it related to purchasing in the County of Nassau?
          A. Yes.
          Q. And that Peter Schmitt pushed heavily the notion that when possible the County
          of Nassau should select vendors who are local, meaning within Nassau County?
          A. And he has indicated that to me before that time also.
          Q. Personally?
          A. Personally.

                                                   3
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 4 of 42 PageID #: 3838



          Q. In your role as head of the purchasing department, he would have conversations
          with you about that policy issue, correct? . . .

                                                 ****
          . . . Personally he had conversations with you about that policy, correct?
          A. Yes.
          Q. And did he share with you the policy was driven by the fact that if you use a
          Nassau County vendor, of course it will create jobs in Nassau County?
          A. And also tax.
          Q. And also sales tax revenue, correct?
          A. Yes.
          Q. And other tax revenue stemming from the jobs, correct?
          A. Yes.

          Trial Transcript pp. 6404-6405.

          Ultimately, the pressure brought to bear by Peter Schmitt’s office led the Purchasing

   Department to split the contract – something which, according to Michael Schlenoff, the

   Purchasing Department was permitted to do. Trial Transcript pp. 6425-26.

          The Government had no evidence directly tying Edward Mangano to Peter Schmitt’s

   actions in this regard, and as the Court is aware, Mr. Schmitt is deceased.           Nevertheless,

   prosecutors urged the jury to infer that Mr. Mangano directed Mr. Schmitt to intercede on Singh’s

   behalf. In this regard, the Government specifically focused on two pieces of evidence: (a) Robert

   Walker’s May 7, 2012 visit to the Purchasing Department to inquire about the contract, and (b)

   phone records showing that Mangano spoke to Schmitt in the run-up to the incident.

          Hence, in its rebuttal summation, the prosecution openly mocked the notion that Schmitt

   intervened on his own accord – urging the jury to infer that Mangano “initiated” Schmitt’s

   “interference” with the bread and rolls contract when he called him on April 22, 2012:

          And the notion that this is being done at anything other than Ed Mangano’s
          direction is ridiculous. Aside from the fact that Rob Walker is Ed Mangano’s
          number two, is personally going to the Nassau County purchasing department to
          talk about a $200,000 bread and rolls contract, the phone records in evidence that
          on April 22, 2012, Ed Mangano called Peter Schmitt at his home and they talked
          for 24 minutes, and it is after this call that Chris Ostuni gets involved, and gets on

                                                    4
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 5 of 42 PageID #: 3839



           the e-mail traffic with Rob Walker. This interference was not initiated by Peter
           Schmitt. There is no evidence of that whatsoever. This interference was initiated by
           the county executive’s office, and we all know who in the Nassau County
           executive's office initiated the interference.

           Trial Transcript at p. 8495.

           Newly disclosed evidence reveals that, at the very time prosecutors were urging the jury to

   convict on these grounds, they knew that it was a false narrative. In fact, we now know that during

   the course of the trial, a key witness told the Government that she – not Edward Mangano – first

   brought this issue to the attention of Peter Schmitt, triggering the chain of events which would lead

   to the splitting of the bid.

           In particular, in the wake of the mistrial, defense counsel became aware of a potential

   witness named Meredith Hughes, who at the time of the operative events was working as Deputy

   Majority Counsel to the Nassau County Legislature. Upon being interviewed, Ms. Hughes

   informed defense counsel that it was her responsibility to review bid packages submitted by the

   Purchasing Department and to brief Peter Schmitt on the contents of the bid packages. Ms. Hughes

   further explained that one of Mr. Schmitt’s responsibilities as Presiding Officer of the Nassau

   County Legislature was to place contract awards by the Purchasing Department on the Rules

   Committee calendar for consideration and voting on the contract award.

           According to Ms. Hughes, she was aware that Mr. Schmitt strongly believed that, whenever

   legally possible, County contracts should be awarded to local vendors. Ms. Hughes had a clear

   recollection of the issues surrounding the 2012 bread and roll contract.

           Specifically, Ms. Hughes informed us that she reviewed the bid package from the

   Purchasing Department in approximately early May of 2012. Ms. Hughes recalled that Purchasing

   had recommended that the contract be awarded to Rockland Bakery; that the second-place bidder




                                                    5
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 6 of 42 PageID #: 3840



   was San Remo Bakery (located within Mr. Schmitt’s district of Massapequa); and that the price

   difference between the two bids was extremely small.

          Ms. Hughes informed us that in approximately early May 2012, she met with Chris Ostuni

   and Peter Schmitt to review pending bid packages, and that she brought the issue to Mr. Schmitt’s

   attention because of his local-vendor policy. As set forth in her affidavit, Ms. Hughes states:

          It was clear to me that Mr. Schmitt, prior to my briefing concerning these findings,
          had no prior knowledge of these facts. Mr. Schmitt made clear in that meeting that
          he wanted Mr. Ostuni to look into these matters, and that every effort should be
          made to ensure that the contract, if possible, be awarded to San Remo Bakery.

          See Affidavit of Meredith Hughes, attached as Exhibit B to the Keating Aff.

          Hence, Ms. Hughes testimony clearly establishes that Peter Schmitt’s involvement in the

   bread and rolls contract came about organically, and not through the direction of Mr. Mangano.

   In fact, it shows that Mangano had nothing to do with Peter Schmitt’s position vis-à-vis San Remo

   Bakery.

          Most troubling, Ms. Hughes informed us that she had previously shared all of this

   information with the Government. Specifically, Ms. Hughes was contacted by Special Agent

   Michael Cassidy in the Spring of 2018, while the last trial was ongoing. According to Ms. Hughes,

   she relayed all of the above information to Agent Cassidy, who informed her that she might be

   receiving a call from one of the federal prosecutors assigned to the case. No such call was ever

   forthcoming.

          To this day – despite assuring this Court on countless occasions that it has met all of its

   Brady obligations – the Government has never disclosed Ms. Hughes identity to defense counsel.

   Instead, counsel learned of her existence through other sources, and first interviewed her in

   September of 2018.




                                                    6
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 7 of 42 PageID #: 3841



           The Government’s actions here are profoundly troubling, and speak to an inherent lack of

   good faith on the part of prosecutors.        By concealing the existence of an unambiguously

   exculpatory witness, prosecutors violated their ethical obligations and the Defendants’

   constitutional right to Brady material. Worse yet, after concealing such evidence, prosecutors

   capitalized on their own misconduct by actively promoting a false narrative – asking the jury to

   infer facts which they knew to be untrue: namely, that Edward Mangano “initiated” Peter Schmitt’s

   involvement by means of an April 22nd phone call.

           Given what we know about the jury’s deliberations in the first trial – and the fact that they

   had virtually acquitted him of all charges except the bread and rolls contract – the prejudice to

   Edward Mangano is incalculable. 1

   II.     Prosecutors Permitted Harendra Singh to Offer
           Testimony Which They Knew or Should Have Known Was False

           The second aspect of prosecutorial misconduct relates to Singh’s perjured testimony on

   both direct and cross examination. In both of the incidents described below, prosecutors had a

   clear basis to know that their cooperator was committing perjury.

           A.      Perjury Elicited on Direct Regarding Bethpage Republican Club Lease

           On direct examination, the Government elicited testimony that Edward Mangano’s

   campaign rented office space in a shopping center owned by Singh’s parents. Singh told the jury

   that Mangano demanded that his rent be reduced. Singh testified that he acceded to this demand

   as part of a quid pro quo understanding. In furtherance of this narrative, prosecutors introduced

   into evidence multiple lease agreements, covering the same time period, but with differing rents.

   In fact, newly discovered evidence shows that the purported “higher-rent” leases were actually


   1
           Of note, the structure of the verdict sheet at the first trial made it impossible for the jury
   to return a partial verdict with respect the TOB or OEM allegations.
                                                      7
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 8 of 42 PageID #: 3842



   forgeries created by Singh, as part of an elaborate scheme to obtain financing for his parents’

   property. Worse yet, the evidence shows that the prosecutors knew about this scheme, but kept its

   existence from defense counsel.

          1.      Harendra Singh’s Trial Testimony Regarding Bethpage Republican Club Leases

          Edward Mangano’s campaign office was located at 162A Hicksville Road in Bethpage – a

   property owned by Sun Properties Consultant’s, Inc. (“Sun Properties”). Sun Properties, in turn,

   was owned by Harendra Singh’s parents.

          During the investigative stage of this case, the Government discovered something peculiar.

   Within Singh’s records, the Government found three different versions of a purported lease

   agreement for the same time period.

          The first agreement – which was entered into evidence as GX 411 – ran from June 1, 2009

   to May 31, 2019, and provided for $1,800 per month in rent. It was signed on behalf of the

   Bethpage Republican Club by an unknown signatory. See GX 411, attached as Exhibit C to

   Keating Aff.

          The second agreement – entered into evidence as GX 412 – ran from June 1, 2009 to May

   31, 2019, provided for $1,854 per month in rent, and was purportedly signed by Doreen Pennica

   (the Treasurer of the Friends of Ed Mangano Campaign Account) on behalf of the Bethpage

   Republican Club. See GX 412 at Exhibit C to Keating Aff.

          The final version of the agreement – entered into evidence as GX 413 – was with the

   Friends of Edward Mangano. It ran from June 1, 2010 to May 31, 2020, and provided for $1,500

   per month in rent. This document, however, was unsigned. See GX 413 at Exhibit C to Keating

   Aff.




                                                  8
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 9 of 42 PageID #: 3843



          On the first day of trial, the Government elicited a long and convoluted narrative from

   Harendra Singh which explained these various documents in a manner that was intended to

   implicate Mr. Mangano in a quid pro quo arrangement. Specifically, Mr. Singh told the jury that

   following Mr. Mangano’s election, the Bethpage Republican Club entered into a long-term lease

   agreement which provided for $1,800 per month in rent. After that lease was signed by an

   unknown person, Mr. Singh testified that he realized he had forgotten to include a utility charge.

   As a result, Mr. Singh testified that a second lease was prepared, providing for $1,854 per month

   in rent. That document, he testified, was signed by Doreen Pennica – the Treasurer of “Friends of

   Ed Mangano.”

          Mr. Singh further testified that after these leases were signed, he was approached by Mr.

   Mangano, who told him “$1,854 was a little too high, if I could speak to my mom and reduce the

   rent.” According to Singh, this demand caused him to reduce the rent from $1,854 to $1,500,

   resulting in GX 411. The Government then went on to elicit the following testimony:

          Q:      Why did you agree to a $1,500 a month when a lease had already been
                  signed for $1,800 and $1,854?
          A:      Well, Ed had called and, you know, that it would be too much to pay $1,854,
                  if I could reduce. And based upon his request I complied.
          Q:      Why did you comply with his request? Why did you agree to do it?
          A:      He was my friend and he was newly County Executive. I knew I would
                  need him for a lot of things, so it was a good business practice.
          Q:      Did you expect anything in return?
          A:      Yes.
          Q:      What did you expect?
          A:      I expected to help wherever there was help needed in Nassau County.
          Q:      You expected help from whom?
          A:      From Ed Mangano.

          See Trial Transcript at p. 262-263.




                                                   9
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 10 of 42 PageID #:
                                     3844


        At the time of the trial, defense counsel strongly suspected that GX 411 and 412 were

 fabricated documents. We knew, for instance: (1) that the Bethpage Republican Club would not

 have entered into a lease agreement on behalf of Edward Mangano’s campaign, because the Club

 was not affiliated with the Mangano campaign, and because the campaign paid all of its expenses

 through its “Friends of Ed Mangano” campaign account; and (2) that Doreen Pennica was not

 authorized to sign legal documents on behalf of the Bethpage Republican Club. It further appeared

 obvious that Doreen Pennica’s purported signature on GX 412 did not match her signature on other

 documents admitted into evidence. Finally, Singh’s testimony that the $1,854 lease was made

 necessary because the $1,800 lease mistakenly omitted utility charges was nonsensical; both

 versions of the lease expressly required the tenant to pay utilities out of pocket.

        Based upon the foregoing, defense counsel strongly suspected that Mr. Singh created GX

 411 and 412 for a fraudulent purpose.         Specifically, we suspected that these were forged

 agreements which inflated the rent, which Singh presented to putative lenders in order to obtain

 financing for Sun Properties. While Mr. Singh was cross examined at length on this subject,

 counsel was unable to conclusively demonstrate that the documents were forgeries.

        2.      Recent Discovery of Fraudulent Rent Rolls Provided to Lenders

        On September 6, 2018, in the run-up to the retrial, defense received for the first time a

 mirrored image of Harendra Singh’s hard drive, which had been seized by the Government years

 earlier, during the execution of a search warrant at Singh’s office. 2 Since that time, our review of

 the hard drive has revealed multiple documents which confirm our prior suspicions.               The

 documents conclusively demonstrate that Singh fabricated an elaborate story based upon forged



 2
         Defense counsel demanded a mirrored copy of Singh’s business server due to our concern
 that prosecutors had not fulfilled their discovery obligations at the initial trial.
                                                  10
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 11 of 42 PageID #:
                                     3845


 documents which he had created. In doing so, he lied about his own criminal activity – but even

 worse, used those forged documents in order to concoct an incriminating story about Edward

 Mangano.    Hence, documents recovered from Mr. Singh’s server – and attached to the

 accompanying Keating affirmation – show the following:

        Exhibit D: 10/4/10 email from Singh employee Jay Jadeja to Singh’s attorney, enclosing
        the “signed” lease with Bethpage Republican Club (GX 112), and other fabricated leases,
        for purposes of obtaining financing. While it appears on the face of the email that Jadeja
        is forwarding information he obtained from “Christina Anturi” at Direct Capital of Long
        Island, Ms. Anturi was in actuality Mr. Singh’s executive assistant. Direct Capital of Long
        Island is an entity created by Singh and Jadeja.

        Exhibit E: 10/6/10 email from Singh employee Jay Jadeja to Singh’s attorney enclosing,
        “Estoppel Certificates” for Community National Bank, in connection with a proposed loan
        to Sun Property Consultants. This includes an Estoppel Certificate from the “Bethpage
        Republican Club,” which represents to Community National Bank that the monthly rent is
        $1,854 per month, and that its lease does not expire until 2019. This document bears the
        forged signature of Edward Mangano.

        Exhibit F: 10/27/10 email from Singh employee Jay Jadeja forwarding a “Certified Rent
        Roll,” signed by H. Singh, listing the Bethpage Republican Club lease at $1,854 per month.
        The document is sent to, among others, Steve Shapiro at Circle S Capital.

        Exhibit G: 8/10/12 email from Singh employee Salvatore Russo to the law firm Forchelli
        Deegan Terrana, enclosing Sun Property rent roll for purposes of applying for a tax
        abatement. The Bethpage Republican Club rent is now listed at $1,000 per month. This is
        consistent with Singh’s admitted practice of underreporting income for tax purposes, while
        overreporting income when applying for financing.

        Exhibit H: 2/15/13 Email from Singh employee Salvatore Russo to Larry Linksman at
        Bridge Funding, with attached rent roll for Sun Property. Rent from the Bethpage
        Republican Club has now been inflated to $1,948 per month.

        In short, these documents show that GX 112 was a forged document created for the purpose

 of overstating Sun Property’s income, in order to obtain financing. The evidence further shows

 that Mr. Singh caused Edward Mangano’s signature to be forged on an estoppel certificate for


                                                11
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 12 of 42 PageID #:
                                     3846


 purposes of obtaining such financing, and that Mr. Singh would subsequently provide various

 figures for the rent rolls, increasing or decreasing the purported rent in whatever way suited his

 interests at the time.

         Notably, while the Government possessed Mr. Singh’s server for years, and conducted a

 comprehensive search of the email communications contained therein, the above-emails were all

 excluded from the material which was produced to defense counsel prior to the first trial.

         3.      Prosecutors Were Informed by Other Witnesses
                 That the Sun Property Rent Rolls Were Fabricated

         Worse yet, recently disclosed 3500 material shows that the prosecutor who elicited the

 above testimony from Singh had every reason to know that the documents were forgeries.

         Specifically, in the run-up to the retrial we received, for the first time, notes from interviews

 of Jay Jadeja and Sal Russo – two Singh employees who played an integral role in his financial

 crimes. Disturbingly, this material reveals that prosecutors knew that Singh directed his employees

 to falsify leases and inflate the rent rolls at Sun Property in 2010, for the purpose of obtaining

 financing. In each case, the relevant proffers were attended by the same AUSA who elicited

 Singh’s testimony on this subject. Hence:

     ·   On February 11, 2015, Sal Russo was shown the Sun Property Consultant’s rent roll for
         December 2010, reflecting rent from the Bethpage Republican Club of $1,848. Mr. Russo
         informed investigators: “the rental income is a false number that has to match the rent role.
         The page titled Rent Roll 2010 shows H&R Wines and Specialty Foods but that doesn’t
         exist. Besi’s Pizza should be included in Raj & Raj rent. There was never an additional
         rent for Besi’s. The numbers are not legitimate.” On the actual document, Mr. Russo (or
         an agent) wrote “These #’s given to S.R.” “The #’s are not legit.” See 3500 SR-8, pp. 3
         and 24-27, attached to Keating Aff. as Exhibit I. Notably, this is the SAME document
         attached at Exhibit F, which was certified by Mr. Singh and forwarded to Steve Shapiro.

     ·   On January 1, 2015, Jay Jadeja informed the Government that “Steve Shapiro was the
         broker for the Stan Corp. loans. The paperwork submitted to Stan Corp. included fake
         leases that had been generated.” Likewise, on February 12, 2015, he told the Government

                                                    12
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 13 of 42 PageID #:
                                     3847


         that “StanCorp leases were fictionalized. Steve Shapiro knew the leases were fake.” See
         3500 JJD-5 at p. 2; 3500 JJD-8 at p. 3, attached to Keating Aff. as Exhibit J.

     ·   On July 8, 2015, Jay Jadeja stated: “JADEJA with the knowledge of SINGH, created a fake
         rent roll and fake leases for BESI and H&R WINES to provide to STANCORP for a loan.
         STANCORP requested the leases and JADEJA, in turn created those fake leases to satisfy
         the request.” See 3500 JJD-11 at p. 7, attached to Keating Aff. as Exhibit K.

         It is unclear whether these witnesses specifically mentioned forging the Bethpage

 Republican Club lease, or were shown such document. Nevertheless, at a bare minimum, the

 Government was on notice that: (a) in 2010, the rent roll for Sun Properties was falsely inflated to

 obtain financing; and (b) that Singh engaged in the practice of forging leases to substantiate that

 rent roll.

         Although this conduct constitutes Giglio material, once again, no disclosure was made to

 defense counsel prior to the last trial, and 302s for Russo and Jadeja were not produced.

         Given the specific information which had been relayed to the Government, and given the

 facially suspicious nature of multiple leases – purportedly signed by different persons and in

 differing amounts, created at the same time that the rent roll fraud was being perpetrated – it is

 hard to imagine that prosecutors did not at least suspect that such documents might be forgeries.

 Nor would it have been difficult to conclusively vet Mr. Singh’s narrative. Indeed, the Government

 had access to Mr. Singh’s server, which contained documents that irrefutably demonstrated that

 he repeatedly altered and manipulated the rent roll for the campaign office and even forged Ed

 Mangano’s signature. Notably, we were able to locate such documents after possessing the hard

 drive for only twelve days. The Government possessed the hard drive for years prior to the trial.

         In short, Mr. Singh was encouraged and permitted to take the fruits of his own criminal

 activity and spin a wholly fictional narrative around them, in an effort to advance the Government’s

 theory of the case.

                                                 13
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 14 of 42 PageID #:
                                     3848


        Once again, the evidence irrefutably shows that: (a) the Government possessed information

 which showed that their lead cooperator was lying; (b) that such information was withheld from

 defense counsel; and (c) that prosecutors took advantage of this asymmetry of information in order

 to promote a false narrative that was damaging to the Defendant.

        B.      Singh is Permitted to Perjure Himself
                Regarding His Purchase of Overseas Real Estate

        The second area of perjury relates to Singh’s undisclosed ownership of overseas real estate.

 Mr. Singh was asked on cross-examination about his purchase of property during a trip to Goa,

 India in December 2012 with Fred Mei. He unequivocally denied such purchase. Newly

 discovered documents from his server show that he in fact bought three properties during this trip.

 In addition, newly produced 3500 material shows that prosecutors were familiar with documents

 relating to this transaction (but did not produce them in discovery), and had specifically discussed

 Singh’s Goa apartments with various Singh employees (but did not produce their proffer notes).

 Despite this, prosecutors made no effort at trial to correct Singh’s unambiguous perjury on this

 subject.

        1.      Testimony at Trial

        The relevant portion of Singh’s testimony can be found at pages 2558 through 2564 of the

 trial transcript. Under cross-examination by co-defendant’s counsel, Singh testified as follows:

        Q. How long were you and Fred Mei in India in December of 2012?
        A. I met my father in Mumbai, and we went to Goa for a couple of days, then we
        went back to the village where the hospital is.
        Q. And did Fred Mei go to Goa as well?
        A. He was there, yes.
        Q. And did you travel together, you and Fred?
        A. We were on the same plane.
        Q. Right. . .



                                                 14
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 15 of 42 PageID #:
                                     3849


                                       ****
       Q. When you landed to Mumbai, where did you go?
       A. Went to Goa.
       Q. You never left the airport?
       A. We went from the international airport to domestic airport, met my father
       there, and flew to Goa.
       Q. That was Fred Mei and you together?
       A. Me, myself, my father, and my cousin.
       Q. What did you do in Goa?
       A. I was in Goa, and my father had met me. I was doing -- looking into some real
       estate investments and doing some businesses.
       Q. What real estate investments were you looking into at Goa?
       A. I was looking to buy a small apartment.
       Q. Were you doing that with Fred Mei?
       A. No.
       Q. So you went to look at real estate?
       A. Yes.
       Q. Did Mei go with you?
       A. Yes, he did.
       Q. Okay. So you and Mei went together to look at real estate, right?
       A. Myself, my father, and my cousin.
       Q. And what kind of real estate were you, your father, your cousin and Mei
       looking at?
       A. We were looking to buy some retirement homes.
       Q. Retirement homes in Goa?
       A. Yes.
       Q. Now -- and this was December of 2012, correct?
       A. Yes.
       Q. All right. I'm going to show you an email, Government Exhibit 954. It's from
       October 2012. And it is -- it's Government's Exhibit 954.
       MS. MIRABILE: Thank you.
       Q. It says: Hello, everyone. Hope all is well. This is from Abhi. Hello, everyone.
       Hope all is well. Per Mr. Singh, the labor cost in all facilities are very high. Needs
       to be reduced 20 percent from current payroll figures. Kindly go through all the
       parties that are booked in catering and forecast estimated revenue in restaurants.
       Based on the revenues, consolidate the work force in all areas, front and back of
       the house. Mr. Singh needs a report sent to him before Friday. In the report he
       needs to see the reduction, along with the game plan, correct?
       A. Yes.
       Q. Now, at this point in time you were looking to cut your staff, right?


                                                15
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 16 of 42 PageID #:
                                     3850


        A. I was looking to cut my staff.
        Q. And you are looking to cut your staff because you are having significant cash
        flow problems, right?
        A. We were having economic problems in 2008.
        Q. But this is the fall of 2012, right?
        A. Yes.
        Q. All right. And you're still check hiding 3, right?
        A. Yes.
        Q. And you are trying to cut down on your staff. You are letting people off, right?
        A. Yes, I was.
        Q. How were you planning on paying for retirement homes in Goa?
        A. That was a proposal by my cousin and my father was buying the homes. My
        father wanted to look for something in Goa.
        Q. And did you end up buying anything in Goa?
        A. No.

        (Emphasis added).

        2.      Documents from Singh’s Server Show He Lied

        As previously noted, we first received a mirrored image of Mr. Singh’s server in September

 of this year, following the mistrial. Attached as Exhibit L to the Keating Aff. are documents which

 we located on that server. In short, they show that in 2012, Mr. Singh purchased three apartments

 in Goa (valued at approximately $800,000), and that the very purpose of the December trip was to

 take possession of such properties. As Mr. Singh wrote in November of 2012:

        Hope you are well. I will be traveling down to India and arriving in Goa on Sunday
        12/09/2012. I will be there in Goa for 2 days during which I would like to take the
        transfer of possession of my flats . . .

        These emails further show that Singh was continuing to make maintenance payments for

 his three properties in 2014.




 3
        Should read “kiting”.
                                                 16
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 17 of 42 PageID #:
                                     3851


        Again, we have cross-referenced these emails against the emails which the Government

 selectively produced from Mr. Singh’s server prior to the first trial. None of these emails were

 produced in discovery.

        Mr. Singh’s clear perjury on this subject suggests that he was either: (1) seeking to conceal

 his overseas assets from the Government so that he could evade his forfeiture and restitution

 obligations; (2) seeking to conceal his money laundering activities, as the Goa properties appear

 to have been purchased with the proceeds of the fraudulently acquired NDH loans (obtained

 through the efforts of Fred Mei); or (3) seeking to conceal the extent of his corrupt relationship

 with Mr. Mei (who traveled with Singh when he went to take title to the apartments). In this

 regard, it is interesting to note that the March 26th, 2015 body wire captured the following exchange

 about Mei moving part-time to India.

        H. SINGH: Listen, the worst will be -- the worst will be you will put your paper in,
        you retire, I’ll make sure, you know, you’re taken care of, your income will actually
        go up, (inaudible) a couple of times a year you go to India, help my father as long
        as he is alive.

        F. MEI: Maybe I’ll just spend half my year in India and half my year in Mexico.

        H. SINGH: Right, and that’s fine. You know and so on, it might be something very
        good, you know, bless you what they do.

        3.      The Government Knew That Singh Was Lying

        Regardless of Singh’s reason for lying, we know that the Government was not deceived,

 because by the time Singh gave this testimony, prosecutors had already discovered emails

 regarding the Goa transaction and had discussed them in detail with other witnesses.

        We know this from the new 3500 material that was recently produced to us. Hence, on

 September 28, 2018 we received, for the first time, proffer notes from Robert Lobo, one of Singh’s

 accounting employees, and a co-conspirator with respect to his financial crimes. They show that

                                                  17
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 18 of 42 PageID #:
                                     3852


 Mr. Lobo repeatedly and specifically described Mr. Singh’s Indian real estate to the Government.

 Hence, on April 22, 2015, he told Special Agents Hosey and Spence, as well as AUSA Mirabile:

        Singh has three apartments in a tourist area called Goa, India and a house in
        Lucknow, India. Lobo estimated the value of the apartments at approximately
        $700,000 to $800,000 and the value of the house at approximately $400,000. Singh
        also owns an apartment in Dubai which he purchased in 2008.

        See 3500-RL-6 p. 10, attached as Exhibit M to the Keating Aff.

        Thereafter, the Government located one or more of the above-described emails on Singh’s

 server relating to such purchases. Hence, on July 9, 2015, Mr. Lobo attended another proffer

 session with AUSAs Mirabile and Tierney, as well as Agents Spence, Rooney, and Cassidy. The

 notes indicate that Mr. Lobo was shown the email chain with Harendra Singh dated November 23,

 2012, which reads as follows:

        Singh: Robert sahib, please make sure proper fund is sent to my fathers account and
        speak to people in Goa so I can transfer the property in Goa. Also let my father
        know. On Monday I will tell him what to bring to Goa.

        Lobo: Sure Sir. We have already started sending funds to ICICI bank to your
        father’s a/c. So afr [stet] we have sent 5k USD.

        Singh: Please make sure all is done by the time I go.

        The email was attached as Exhibit 4 to Lobo’s 302. See 3500-RL-9 p. 5 and Exhibit 4

 thereto, attached at Exhibit M. The handwritten proffer notes from the same interview indicate

 that the agents and AUSAs were told the following by Lobo:

        ·      That “H” has an apartment in Dubai which was not fully paid for, on which
               he was making installment payments;

        ·      That he had three apartments in Goa;

        ·      That he had one apartment in Luchnow, India, which was sold to make an
               $80,000 payment to the Town of Oyster Bay.

                                                18
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 19 of 42 PageID #:
                                     3853




        ·       That with respect to the 11/23/12 4 email, H “wanted to make a payment to
                Goa people, so wire $ from his account to dads account. Then H said H
                would take it from there.”

        See 3500-RL-10 p. 15, attached as Exhibit M to the Keating Aff.

        Robert Lobo’s information was further confirmed by multiple conversations captured on

 the Government’s wiretap. For instance, on May 9th, 2015, the wiretap captured a conversation

 between Singh and a person located in India, concerning an unspecific transaction and the

 incoming payment of funds from Lucknow. Thereafter, on May 28, 2015, the Government

 recorded a conversation between Singh and his father in which the two discussed how best to

 funnel proceeds from the sale of an Indian house (presumably the Lucknow property) back into

 the United States. During the conversation, the two men plot to disguise the transaction as a

 donation to Mr. Singh’s charity, in order to avoid taxes. As noted in greater detail below, this is

 just one of the many wiretapped conversations which prosecutors chose to withhold from defense

 counsel.

        Finally, Robert Lobo was far from the only witness who told the Government about Singh’s

 overseas real-estate. Although not as detailed in their information, Singh employees Christine

 Anturi and Jay Jadeja both told the Government that Singh owned apartments in India. Likewise,

 Salvatore Russo actually reviewed financial spreadsheets with the Government showing the

 diversion of unreported cash proceeds to pay for Singh’s “India properties and their maintenance.”

 See 3500-JJ-3 p. 1; 3500-CA-1 p. 3; 3500-SR-14, p. 2, attached as Exhibit N to the Keating Aff.

 Again, the 3500 material for these witnesses was only recently produced.




 4
        The 302 and proffer notes inaccurately state that the date of the email was November 2010.
 As can be seen from the email itself, the correct date is November 2012.
                                                 19
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 20 of 42 PageID #:
                                     3854


        In short, the evidence demonstrates: (a) that the Government possessed Singh’s server,

 which contained documents conclusively showing that he purchased properties in Goa; (b) that the

 Government was indisputably aware of such documents; (c) that multiple witnesses were asked

 about and confirmed Singh’s ownership of such properties in the presence of both the lead agent

 (who was sitting at the trial) and AUSAs; (d) that the Government intercepted conversations in

 which Singh discussed the sale of the Lucknow property; (e) that the Government withheld all

 such witnesses and evidence from defense counsel; and (f) that despite all of the foregoing, the

 Government permitted Singh to testify under oath that he did not own such properties.

 III.   The Government’s Non-Disclosure and
        Affirmative Misrepresentations Concerning the Singh Recordings

        After litigating this case for over two years – including a twelve-week trial which ended in

 a hung jury, we have now learned that the Government possessed numerous undisclosed

 recordings of its main cooperating witness. Prior to this recent discovery, prosecutors had

 repeatedly and unequivocally denied that such recordings existed. Troublingly, this conduct

 appears to be just part of the larger pattern of behavior by the prosecutorial team which was initially

 assigned to handle this case.

        A.      History of Non-Disclosure Prior to First Trial

        In May of 2017, prior to the first trial, we received three short recordings of Harendra

 Singh’s telephone conversations. Two of the recordings were brief, uneventful calls between

 Singh and Edward Mangano; the third was inaudible.

        Thereafter, a trial date was set for March of 2018. As that trial date approached, defense

 counsel inquired as to the source of such recordings, and was informed that they came from a 30-

 day wiretap which the Government obtained on Mr. Singh’s telephone in May of 2015. Counsel

 thereafter requested copies of all such recordings. When the Government initially declined to

                                                   20
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 21 of 42 PageID #:
                                     3855


 produce the recordings, the undersigned counsel indicated that he would file a motion to compel

 their disclosure. On January 19, 2018, prosecutors asked defense counsel to “hold off” on filing

 such a motion, indicating “we may be willing to give this to you in its entirety.” (Emphasis added).

 See email chain, attached as Exhibit O to Keating Aff.

        Over the next two weeks, defense counsel continued to ask for the wiretap recordings, with

 no response. After repeated requests for such material (from my own office and from my co-

 counsel), on February 5, 2018, one of the prosecutors wrote:

        In response to your collective request for the production of all the recordings from
        the Singh Wiretap, please be advised that we don’t believe the recordings constitute
        Rule 16 discovery. However, the government will agree to produce all of the
        recordings to the defendants with the understanding that, to the extent you intend
        to use a recording for cross-examination of any witness, you provide advance notice
        to the government so that we may litigate the propriety of the use of such
        recordings. Please confirm your agreement thereto.

        Id. (emphasis added).

        When questioned as to the legal justification for such a perplexing position, the

 Government merely responded:

        We are making what we think is an appropriate compromise. Let us know if you
        are willing to agree.

        Id.

        We refused to accede the prosecutors’ unorthodox demand for “advance notice.”

 Thereafter, on February 12, 2018, the Government appeared to relent – producing 17 wiretap audio

 files labeled HSR 10-26. Each file contained between one to four recordings, some which were

 voicemails or dropped calls. Altogether HSR 10-26 contained 30 recorded telephone calls,

 including the three calls that were previously produced in May of 2017.




                                                 21
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 22 of 42 PageID #:
                                     3856


         These new recordings contained unambiguous Brady material. Among other things, they

 captured Singh telling a close friend and confidant that the Government had strong evidence of his

 financial crimes.     Discussing the possibility of cooperation, Singh told his friend that the

 Government wanted him to “tell them a story about some politician,” but that in order to do so, he

 would have to “make shit up . . . it will be all lies . . .”

         It is worth emphasizing that prosecutors never conceded that these recordings were

 exculpatory, and did not proactively volunteer to produce this material. In fact, these initial

 recordings were only produced after counsel threatened to make a motion to compel their

 disclosure. Even then, as reflected in the above email-exchange, prosecutors took the disingenuous

 position that such recordings were not discoverable.

         On February 12th, the Government also produced HRS 1 - HSR 9, which consisted of

 consensual recordings made by Frederick Mei, an employee of the Town of Oyster Bay who had

 a long-standing, corrupt relationship with Singh, and who was cooperating at the time. Of these

 nine files, six were brief phone calls or attempted calls by Mei. The three remaining files were

 from in-person meetings that took place between Singh and Mei on February 10th and February

 26th, 2015, which Mei recorded by means of a body-wire.

         The Government represented at the time that these 39 recordings constituted the entire

 universe of Singh’s recorded statements.

         However, subsequent to the February 12th production, we discovered a reference to yet

 another recording, buried within the voluminous 3500 materials which had been produced in the

 run-up to trial. The reference was contained within a typed 302 which merely stated that on March

 26th, 2015, Frederick Mei was provided with a wire recorder and tasked with discovering “what

 Singh received in return for the job Singh provided to ED MANGANO’S wife, LINDA



                                                     22
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 23 of 42 PageID #:
                                     3857


 MANGANO.” The 302 did not disclose what was said during the subsequent recorded meeting,

 and no notes relating to Fred Mei’s March 26th exit interview have ever been produced.

        As such, in late February 2018, we made demand for this recording, which was belatedly

 produced on February 28th – seven days before the start of trial. See email correspondence attached

 as Exhibit P to Keating Aff.

        This third consensual recording – “HSR 27” – was stunningly exculpatory. As noted

 above, Mr. Mei was specifically tasked during this meeting with finding out what, if anything,

 Singh got from Mangano. During this recorded conversation, Harendra Singh advised Mei, on

 three occasions, that he received nothing from Ed Mangano in exchange for his hiring of Linda

 Mangano. This tape consisted of Brady material of the highest order – going to the core of the

 issue at trial. It had been in the possession of the Government for nearly three years, and was

 produced approximately 7 days before the start of trial, only after it was discovered and explicitly

 demanded by the defense. Prosecutors cited “inadvertence” for their earlier failure to produce this

 recording.

        Following the last-minute production of this March 26, 2015 recording, the Government

 repeatedly represented that all of the recordings of Mr. Singh – including all wiretap recordings –

 had now been produced. Hence, in a letter dated March 1, 2018, prosecutors unequivocally stated:

        Finally, while your letter requests production of the “entirety of the recordings
        retrieved during the 30-day wire-tap on Mr. Singh’s phone,” this has already been
        produced to you on February 12, 2018. Please confirm that you have received this
        information.

        See March 1, 2018 correspondence, attached hereto as Exhibit Q.

        Although we relied upon these representations at the time, we have since learned that they

 were false.



                                                 23
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 24 of 42 PageID #:
                                     3858


         B.      September 2018 Disclosure of Additional Consensual Recording

         In the lead-up to the impending retrial, by correspondence dated August 24th, 2018, the

 defense made yet another demand for the production of all recordings of Harendra Singh.

 Thereafter, on September 6th, 2018, having received no response from the Government, the defense

 reiterated this demand. In response, the Government advised that our demand would be addressed

 in the Government’s opposition to our pending, pre-trial motions.             However, when the

 Government’s opposition brief was filed, it failed to specifically address whether the Government

 possessed any additional recordings. Instead, the Government merely assured the Court that it had

 “complied with its ongoing obligation to produce both exculpatory and impeachment material.”

         On the following day, the defense corresponded with the Government and again reiterated

 its demand for the production of all recordings. On September 7th, 2018, the Government advised

 that there was indeed yet another, undisclosed consensual recording of Mr. Singh, and further

 advised “while it does not appear to contain any discoverable information, we are going to produce

 it anyway. Our understanding is that we don’t have any other Singh recordings.” (Emphasis

 added). I was frankly perplexed by this representation: either additional recordings existed or they

 did not. See correspondence attached as Exhibit R to Keating Aff.

         Our review of this new consensual recording reveals that it does contain discoverable

 information. The recording consists of a three-hour and ten-minute consensual recording made by

 a Singh employee on February 19th, 2015. The conversation implicates Mr. Singh in criminal

 activity. As such, the recording consists of impeachment material which the Government was

 required to produce prior to the earlier trial.




                                                   24
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 25 of 42 PageID #:
                                     3859


           C.     The Government Represents to the Court That No Additional Wiretaps Exist

           Troubled by the belated disclosure of yet another recording, and by the less-than-

 unequivocal representation in the Government’s September 7th email, defense counsel raised this

 issue at an October 3, 2018 pretrial conference. Consistent with its letter of March 1st, the

 Government made the following, unequivocal representation to the Court:


           GOVT: As far as recordings, we turned over all of the recordings that we have, all
           of them. We’re not qualifying this, Your Honor, we’ve turned over all of the
           recordings.

           THE COURT: So you are representing that you have turned over all recordings –

           GOVT: Yes.

           THE COURT: -- that you have in this case whether you view them as Brady
           material, as whatever, you've turned them over.

           GOVT: Yes. And we’re going to go back and look again, write the Court letter
           saying we’ve done this, so that we can put this to bed. We have spent a lot of time
           going through this because of these allegations and just because we haven’t written
           a note that says to counsel, to counsel this is Brady material doesn’t mean that we
           don’t view it as Brady or they don’t view it as Brady. It’s their job to figure that
           out. It’s our job to give them the information and we’ve done it. 5

           THE COURT: Look, I mean I think you have an affirmative obligation to identify
           Brady material, but if you are representing to the Court that you are turning over
           every recording, I am satisfied with that.

           See October 3, 2018 transcript at pp. 24-25, attached as Exhibit S to Keating Aff. (emphasis

 added).




 5
       The prosecution’s comments in this regard reflect an alarmingly cavalier view of the
 Government’s Brady obligations.

                                                   25
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 26 of 42 PageID #:
                                     3860


         D.     Defense Counsel Locates a Reference in Newly Produced 3500
                To What Was Believed To Be a Previously Undisclosed Recording

         As noted, in the run-up to the scheduled October retrial, the Government had recently

 produced a voluminous amount of never-before-seen 3500 material, pertaining to more than 50

 witnesses. On October 1st, we received another batch of this 3500 material. Within that 3500

 material was the following brief notation:

         Agent’s note: This telephone number was used by Randy Sarf when speaking to
         Harendra Singh during May 2015 TIII interceptions.

         See 3500-PS-2, attached hereto as Exhibit F.

         Initially, it was our belief that the Government had never produced any recordings of Randy

 Sarf, despite the agent’s obvious familiarity with such a call. Based on this information, defense

 counsel publicly filed a discovery demand on October 4th, noting what appeared to be a reference

 to additional, undisclosed recordings – contrary to the Government’s in-court representation made

 one day prior. See Discovery Demand, attached as Exhibit T to Keating Aff. 6

         E.     In Response, the Government Reveals 44 New Calls

         The next evening, we received an email from AUSA Mirabile, which stated in relevant

 part:

         as we stated we would undertake at the conference, we, likewise, did another check
         of our records to determine if there were any additional recordings. We have
         located two additional recordings, which have been marked HSR 35 (a 5/19/15 call
         between Singh and Joe Conway) and HSR 36 (a 5/15/19 call between Singh and
         Sal Russo). Both of these recordings have been uploaded to the dropbox. We wish

 6
          Mr. Sarf is a convicted felon who assisted Mr. Singh in obtaining financing. It has
 subsequently been brought to our attention that one of the originally produced 39 recordings was,
 in fact, a recorded phone conversation between Harendra Singh and Randy Sarf, although Mr. Sarf
 was not identified during the call. We have also learned that the Government was in possession
 of additional Singh/Sarf recordings which were not disclosed. It is unclear why the Government
 elected to produce one such call prior to trial, while withholding the remaining calls.
                                                 26
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 27 of 42 PageID #:
                                     3861


        to advise you that HSR 35 contains Brady material. Please be advised that we have
        additional intercepted calls between Singh and Conway that we were unable to
        produce before our paralegal went home for the night but we will produce those to
        you, via the dropbox, tomorrow. We are continuing to search our records and will
        provide any additional recordings, if such outstanding recordings are identified.

        See October 5, 2018 email, attached as Exhibit U to Keating Aff.

        The following day – Saturday, October 6th – AUSA Mirabile notified us by email as to the

 existence of forty-four additional, previously undisclosed recorded calls, including five Hindi calls

 which the Government had gotten translated over the weekend.

        The Government’s October 6th email did not reference the need for any further or additional

 searches – seemingly suggesting that we had finally received all of the calls. See October 6th

 emails and chart at Exhibit V.

        F.      The Government Reveals More than 2,000 Additional, Undisclosed
                Calls After Defense Counsel Threatens to Subpoena Phone Records

        Nevertheless, out of an abundance of caution, defense counsel wrote to Ms. Mirabile the

 following email on Monday, October 8th:

        Good Morning Catherine - I do not recall ever seeing Mr. Singh’s cell phone
        records. If you have such records, we are respectfully requesting copies so that we
        can cross-reference those records with the recordings produced to date. In the
        alternative, please provide us with Mr. Singh's subscriber information so that we
        may subpoena such records ourselves.

        See October 8th email, attached as Exhibit W to Keating Aff.

        AUSA Mirabile did not respond. However, an hour and fifty minutes later, AUSA

 Christopher Caffarone emailed back to ask if defense counsel was available for a call. During the

 ensuing call, it was explained for the first time that in addition to the material produced by AUSA

 Mirabile over the weekend, the Government was also in possession of: (a) not five, but 307 calls

 of Singh speaking in Hindi; (b) 32 additional calls of Singh speaking with counsel which had not

                                                  27
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 28 of 42 PageID #:
                                     3862


 been produced (despite Singh’s written waiver of the attorney client privilege); (c) and more than

 2,000 calls which, the Government claimed, had been marked as “non-pertinent.” We were

 informed that the Hindi calls had all been stored in a single “bucket” (separate from the non-

 pertinent calls), and that these calls had not been previously translated. 7

        The parties appeared before Your Honor on October 9th, at which time Your Honor

 adjourned trial due to the late disclosure of this massive volume of material. On that same day,

 Government “sources” informed the press that the undisclosed material consisted of non-pertinent,

 minimized calls. Those same sources reported that prosecutors had been unaware of the non-

 pertinent calls, and portrayed the Government as going “above and beyond” its disclosure

 requirements. As Newsday reported:

        While it is unusual for the government to turn over such material, the government
        is giving its comprehensive files to the defense, even material it considers irrelevant
        and is not required to do so, to prevent possible grounds for appeal, sources said.

        FBI agents usually do not mention to prosecutors minimized information that the
        investigators believe has no bearing on a case, and they had not done so in the
        Mangano case until recently.

        See 10/9/18 Newsday Article, attached as Exhibit X to Keating Aff.

        A review of material produced to date demonstrates that this public spin cannot be

 reconciled with reality. In fact, a comparison of the “line-sheets” prepared by the agents with the

 material produced prior to the first trial shows that there is relatively little cross-over between the

 materials labeled as “pertinent” by the agents, and the calls actually produced by prosecutors.

        In total, agents labeled 55 of Harendra Singh’s calls as “pertinent.” Prosecutors only turned

 over 16 of those pertinent calls prior to trial – less than one third of the “pertinent calls.” Indeed,


 7
        It is unclear how or why AUSA Mirabile selected only five of these calls to produce over
 the weekend.
                                                   28
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 29 of 42 PageID #:
                                     3863


 of the 30 calls that were turned over to defense counsel, ten had actually been labeled as non-

 pertinent by the agents, and another three had been labeled as “unknown.” See breakdown of

 produced calls at Exhibit Y to Keating Aff.

         Hence, prosecutors did not simply produce calls which had been previously marked as

 pertinent – rather, they cherry picked a small portion of such calls to produce, while withholding

 others, and while also including calls that the agents had deemed to be “unknown” or “non-

 pertinent.” While it is unclear at this juncture exactly how prosecutors came to select this particular

 mix of calls, it is crystal clear that the decision-making process cannot be blamed on the agents.

 It is also clear that prosecutors cannot credibly maintain that they lacked access to or knowledge

 of the non-pertinent calls.

         In addition, more than 300 of the calls captured by the wiretap were either partially or

 entirely in Hindi. Such calls were labeled as having “unknown” pertinence by the agents, because

 they required translation. Again, to suggest that agents never told prosecutors that they had

 captured over 300 calls which needed translating is utterly preposterous. Indeed, the very notion

 that prosecutors were generally oblivious as to the existence some 2,700 calls is incredible. Among

 other things, prosecutors are typically charged with furnishing the Court with a detailed breakdown

 of intercepted calls via “ten-day reports;” presumably such reports were prepared and submitted

 in this case. 8

         In light of these facts, it is virtually impossible to regard the Government’s repeated and

 unqualified assertions, made to both this Court and to defense counsel – that “all recordings” had

 been produced – as anything other than a flagrant and willful misrepresentation.




 8
        Defense counsel has requested copies of such reports. No response has been forthcoming
 from the Government.
                                                   29
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 30 of 42 PageID #:
                                     3864


        Finally, contrary to the Government’s public spin, the undisclosed calls include both Brady

 material and Giglio material. Indeed, the Government expressly acknowledged as much in its

 October 5, 2018 email to defense counsel. The call referenced in that email – HSR 35 – captures

 a call between Singh and his counsel, Joe Conway, discussing their plans to meet with the

 Manganos on May 19th. As the Court will recall, prosecutors portrayed this meeting as a nefarious

 gathering of co-conspirators, the purpose of which was to obstruct justice.

        The captured recording – of which prosecutors were clearly aware – is starkly at odds with

 this narrative. In it, Conway notes that “Ed” requested the meeting because Linda was anxious

 about her upcoming proffer with the Government. Singh adds that the purpose of the meeting is

 just to calm her down and that she should simply tell the truth when she meets with the

 Government. Conway agrees.

        In addition, many of the withheld calls capture Singh engaged in what appears to be

 ongoing criminal activity with employees and family members, while others clearly relate directly

 to the case. For example, the undisclosed recordings include the following 9:

 ·      Multiple calls with Sal Russo, one of the primary authors of Singh’s fraudulent documents,
        about the preparation of “new leases re: Sun Properties” and other documents for use in a
        potential refinancing that was being sought through one of Singh’s associates. (934, 954,
        5162). In one such call, Singh asks Mr. Russo, “Those contracts, did you get the right dates
        on them?” When Russo begins to respond, Singh emphasizes the coded nature of the
        conversations: “No, I’m talking about something else.” Russo responds that he
        understands. (5245).




 9
         Defense counsel has conducted a preliminary review of the withheld calls, with the
 assistance of a person fluent in Hindi. In addition, the Government has recently produced line
 sheets (which contain call summaries) and a limited number of draft translations relating to these
 calls. Defense counsel has signed a stipulation which prevents counsel from using the draft
 transcripts produced by the Government. If the Government consents to the submission of such
 documents for the Court’s review, counsel will provide copies. In addition, upon request counsel
 can also furnish the original recordings for the Court’s review.
                                                 30
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 31 of 42 PageID #:
                                     3865


 ·     A discussion between Mr. Singh and his father where the two bemoan the fact that, after
       all Singh has done for politicians, he received nothing in return. (4076). This call
       constitutes yet another example of undisclosed Brady material.

 ·     Conversations with persons in India about a payment from Lucknow (287, 288, 381) and
       the mechanics of transferring funds from abroad (288, 381, 2470, 2979, 5310). At one
       point the calls reference the amount $79,634, which correlates to information that Robert
       Lobo provided to the Government in undisclosed proffer notes – i.e., that Singh sold his
       Lucknow home, and transferred $80,000 into the United States, in order to pay the Town
       of Oyster Bay.

 ·     Conversations with his mother and father about bringing $9,500 in cash into the country
       on a return trip from India (2627, 2958, 3188), and about disguising money from the sale
       of the house as a charitable donation to the Raj & Raj Foundation, in order to avoid taxes
       (3832). In one such conversation, his mom warns him to use his judgment and “don’t say
       anything to anyone.” (2727).

 ·     A conversation with his father about using hawala to transfer funds into the United States
       through Jerry Kohli, during which his father warns that “private account and foundation
       account” in India are “being checked a lot.” (5599).

 ·     A call between Singh and Joe Conway regarding Singh’s extensive arrears in terms of rent
       payments due to the Town of Oyster Bay under the Concession Agreements, Lenny
       Genova’s efforts to “spin” the issue, and put off inquiries from Newsday, and Singh’s
       efforts to come up with money. (6094).

 ·     Conversations with Ruby Singh about the investigation, wherein Ruby and Harendra
       complain they are being persecuted by “racist bastards” who are jealous of Singh’s success,
       and who get a badge in order to harass people who are not white. (4328). During a follow
       up call, Singh announces that he has no respect for the American justice system, while
       simultaneously acknowledging that he made some “wrong business decisions” by “paying
       cash.” (4406).

 ·     Discussions with Ruby about Fred Mei’s cooperation with the Government (2263); in a
       follow up, Singh repeatedly denies having done anything wrong (2380).

 ·     A call during which Singh can be heard talking about the criminal investigation: “They
       want Mondello, they want Mangano, they want everyone . . .” (4570).

 ·     Discussions with Ruby about taking money “temporarily” from the business in order to
       pay debts (2048).

 ·     Conversations about creating new corporate entities which cannot be traced back to Singh,
       for purposes of obtaining new loans. (1553).




                                               31
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 32 of 42 PageID #:
                                     3866


 ·      Conversations about having an employee (Robert Lobo) impersonate Singh at a bank.
        (5512).

 ·      Discussions with Mr. Russo about the transfer of a “bag of cash” to Kamlesh Mehta and
        the preparation of a personal financial statement for submission to a lender. (3512).

 ·      Conversations with Robert Lobo about using a credit card issued in the name of John
        Cammarta. (1804, 1880).

 ·      Conversations regarding the ongoing negotiations with New York City in connection with
        the Waters Edge, and the need to directly contact the “tall guy” (presumably Mayor
        DeBlasio) in order to get the issue resolved. (1954).

 ·      A series of calls in which Singh phones multiple “massage parlors” asking “how many
        girls they have available tonight,” which appear to co-relate to criminal conduct previously
        disclosed by the Government. (4390-92).

        At the end of the day, there is simply no way to reconcile this massive universe of

 undisclosed material with the Government’s repeated and unequivocal statements that no such

 material exists. Nor is it plausible to suggest that, after two years of litigation and repeated

 demands, prosecutors honestly believed that they had only captured 30 calls on their 30-day wire.

        As to why prosecutors would have chosen to conceal the existence of these calls, the answer

 is less clear. At a minimum, we know that such calls included Brady and Giglio material. In

 addition, it is also possible that in the immediate run-up to the original trial, with time running

 short, prosecutors were caught off-guard by the Defendant’s request for the Singh wiretap

 recordings – which included over 300 Hindi calls that they had never bothered to translate.

        This may also explain the prosecutors’ unorthodox and unexplained demand for “advance

 notice” regarding the calls which defense counsel intended to use at trial. Such notice would have

 presumably given prosecutors an opportunity to prepare their own translations of the relevant

 Hindi calls, and/or to assert privilege with respect to calls between Singh and his lawyers.10



 10
         Indeed, it is unclear why prosecutors would have needed such “advance notice” if they
 actually believed that there were only thirty calls total on the wiretap.
                                                 32
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 33 of 42 PageID #:
                                     3867


 However, when defense counsel refused to agree to this limitation, prosecutors were faced with

 the choice of either turning over thousands of recordings – including Brady, Giglio, and the 307

 Hindi recordings that had never been translated – or simply hiding the existence of such calls from

 defense counsel.

        Regardless of the motivation, it appears clear from the record that prosecutors violated their

 legal and ethical obligations to furnish discoverable evidence to the defense, and thereafter made

 affirmative misrepresentations to both defense counsel and the Court regarding the existence of

 such materials.

 IV.    The Government’s December 14, 2018 Disclosure of Rivkin Radler Brady Material

        As defense counsel was working to finalize these motion papers, we received, for the first

 time, yet another disclosure relating to previously withheld exculpatory evidence. In particular,

 on December 14th, we received never-before produced 3500 material from Peter Contino, Rivkin

 Radler’s General Counsel. The interview with Mr. Contino took place on September 24, 2015,

 and was attended by two of the AUSAs who tried the initial case. During the meeting Mr. Contino

 informed the Government that the law firm possessed undated notes which had been handwritten

 by Bill Savino, and that those notes were “regarding a conversation with Leonard Genova . . .

 written on 8.5 x 11 sized paper.” See 3500-RR-1, attached Exhibit Z to the Keating Aff.

        As the Court will recall, this was a hotly contested issue at trial, where the Government

 called Bill Savino, who testified that he had no independent recollection of either the notes or the

 underlying conversation, but whom hypothesized, based upon a series of clues written on the

 margins of the pad, that the conversation had been with Edward Mangano. Trial Transcript 3397-

 3398. The notes, which were entered into evidence as Government Exhibit 423, supposedly

 reflected Rivkin’s initial briefing on the TOB concession amendment. The issue was highly



                                                 33
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 34 of 42 PageID #:
                                     3868


 material, because it related to the Government’s claim that Mangano played a key role in soliciting

 Rivkin to create the June 8, 2010 TOB concession amendment. Indeed, the Government argued

 that Mangano’s alleged action in reaching out to Rivkin – as reflected in GX 423 – constituted

 “official action.”

         In the face of this argument, defense counsel argued stridently that Mr. Savino was

 mistaken, and that the notes actually reflected a conversation with Leonard Genova. Notably,

 Savino had no independent recollection of Mangano’s supposed role in bringing the matter to

 Rivkin, and Singh himself had told the Government in early proffer sessions that he “did not know

 for a fact why or how Rivkin was the chosen law firm” and that “Singh never spoke to Mangano

 about Rivkin giving their opinion.” 3500-HS-27 p. 3, see also Trial Transcript at p. 1530. Again,

 in rebuttal summation, prosecutors mocked that notion as fanciful:

         How long did Mr. Keating spend trying to convince you that these were actual notes
         from a conversation with Len Genova as opposed to Ed Mangano? He claims that
         document hardly matters and tries to convince you that he isn’t worried, but he is
         worried. He’s worried. He’s worried because this document proves the lengths Ed
         Mangano went to get the Town of Oyster Bay to guarantee Singh’s loans. This
         document matters. It’s an important document. That’s why Mr. Keating wants you
         to believe that Government Exhibit 423 are Bill Savino’s notes from a call between
         Savino and Genova. . .

                                                ***

          . . . That’s just absurd. To use one of Mr. Keating’s favorite lines, it’s ridiculous.
         There is no question that Ed Mangano picked up his cell phone on April 13, 2010,
         and called Bill Savino. And there is no question that Ed Mangano asked Bill Savino
         to work with the Town of Oyster Bay to find a solution, a solution to Harendra
         Singh’s problems. There is no question and there is no doubt.

         By the way, ladies and gentlemen, this is yet another example of Ed Mangano and
         John Venditto’s official action.

         Trial Transcript pp. 8440-8446.




                                                   34
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 35 of 42 PageID #:
                                     3869


          This newly disclosed material clearly shows that the Defendant’s position was anything

 but “ridiculous”, and that prosecutors were actually hiding an inconsistent statement which they

 knew would have supported the Defendant’s position. It shows that in 2015 – three years prior to

 the trial – attorneys at Rivkin (including, presumably, Mr. Savino) believed that GX 423 reflected

 a conversation with Leonard Genova. It would further appear that this position only changed after

 meetings with prosecutors in the immediate run up to trial.

          The Government’s failure to disclose such exculpatory material – while aggressively

 soliciting a contradictory narrative – is just the latest, troubling example in what appears to be a

 pattern of bad faith behavior.

                                            ARGUMENT

          In light of the above, there is clear and unequivocal evidence that prosecutors have violated

 the Mangano’s constitutional rights through: (1) the non-disclosure of Brady and Giglio material,

 and (2) their conduct in allowing (and promulgating) false evidence at trial. The law prohibiting

 such prosecutorial misconduct is well entrenched.

          With respect to the first category of misconduct, the Supreme Court has repeatedly warned

 “that the suppression by the prosecution of evidence favorable to an accused upon request violates

 due process where the evidence is material either to guilt or to punishment, irrespective of the good

 faith or bad faith of the prosecution.” Kyles v. Whitley, 514 U.S. 419, 432, 115 S. Ct. 1555, 1565,

 131 L. Ed. 2d 490 (1995), citing Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L.Ed.2d 215

 (1963). This obligation applies “not only to exculpatory evidence, but also to evidence that could

 be used to impeach government witnesses.” United States v. Orena, 145 F.3d 551, 557 (2d Cir.

 1998).




                                                   35
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 36 of 42 PageID #:
                                     3870


        While the suppressed evidence must be “material,” the Supreme has further clarified that

 “a showing of materiality does not require demonstration by a preponderance that disclosure of

 the suppressed evidence would have resulted ultimately in the defendant’s acquittal.” Kyles v.

 Whitley, 514 U.S. at 434 (internal citations omitted). Rather:

        [the] touchstone of materiality is a “reasonable probability” of a different result,
        and the adjective is important. The question is not whether the defendant would
        more likely than not have received a different verdict with the evidence, but
        whether in its absence he received a fair trial, understood as a trial resulting in a
        verdict worthy of confidence. A “reasonable probability” of a different result is
        accordingly shown when the government's evidentiary suppression “undermines
        confidence in the outcome of the trial.”

        Id. at 434, citing United States v. Bagley, 473 U.S. 667, 678 (1985).

        With respect to undisclosed impeachment material, such evidence is more likely to be

 “material” if it relates to a crucial Government witness. United States v. Avellino, 136 F.3d 249,

 256 (2nd Cir.1998). Moreover, the analysis ultimately “turns on the cumulative effect of all such

 evidence suppressed by the government” – and not of each separate item considered in isolation.

 Kyles v. Whitley, 514 U.S. at 421.

        Prosecutors similarly violate a Defendant’s constitutional rights where they knowingly

 utilize false evidence, or even allow a Government witness to testify falsely on cross examination.

 This is true regardless of whether the false testimony goes directly to the allegations against the

 Defendant, or relate merely to the credibility of the Government’s witness. As the Supreme Court

 has explained:

        it is established that a conviction obtained through use of false evidence, known to
        be such by representatives of the State, must fall under the Fourteenth Amendment.
        The same result obtains when the State, although not soliciting false evidence,
        allows it to go uncorrected when it appears.

        The principle that a State may not knowingly use false evidence, including false
        testimony, to obtain a tainted conviction, implicit in any concept of ordered liberty,
        does not cease to apply merely because the false testimony goes only to the

                                                 36
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 37 of 42 PageID #:
                                     3871


        credibility of the witness. The jury’s estimate of the truthfulness and reliability of
        a given witness may well be determinative of guilt or innocence, and it is upon such
        subtle factors as the possible interest of the witness in testifying falsely that a
        defendant’s life or liberty may depend.

        Napue v. People of State of Ill., 360 U.S. 264, 269, 79 S. Ct. 1173, 1177 (1959) (internal

 citations omitted); see also United States v. Bartko, 728 F.3d 327, 335 (4th Cir. 2013) (“[D]ue

 process is violated not only where the prosecution uses perjured testimony to support its case, but

 also where it uses evidence which it knows creates a false impression of a material fact . . . Hence,

 evidence may be false either because it is perjured, or, though not itself factually inaccurate,

 because it creates a false impression of facts which are known not to be true.”).

        In the instant case, prosecutors flagrantly violated both of these constitutional proscriptions

 by: (1) withholding crucial, exculpatory information provided to the Government by Meredith

 Hughes, concerning how and why a deceased and unavailable witness, Peter Schmitt, chose to

 intervene in the bread and rolls contract; (2) aggressively advancing an argument to the jury which

 the Government knew to be false, in light of the undisclosed information they had obtained from

 Ms. Hughes; (3) eliciting false and incriminating testimony from Harendra Singh regarding the

 multiple versions of the “Bethpage Republican” lease, despite having been told by multiple,

 undisclosed witnesses that such leases were forgeries; (4) permitting Mr. Singh to lie about his

 purchase of properties in India, after having reviewed clear documentary evidence of such

 transactions, and discussing such purchases with multiple witnesses; (5) withholding thousands of

 undisclosed recordings of Mr. Singh, including calls containing Brady, Giglio, and otherwise

 pertinent discussions relating to the allegations in this case, while unequivocally representing to

 defense counsel and this Court that no such calls existed.




                                                  37
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 38 of 42 PageID #:
                                     3872


          The cumulative prejudice to the Defendants has been profound and undeniable – especially

 as it relates to the “bread and rolls” allegations, which appear to have been the only thing standing

 between the Manganos and a full acquittal.

          In light of this prejudice, we are respectfully asking the Court to dismiss the indictment.

 The Second Circuit has held that “the extreme sanction of dismissal of an indictment is justified

 in order to achieve one or both of two objectives: first, to eliminate prejudice to a defendant in a

 criminal prosecution; second, to help to translate the assurances of the United States Attorneys into

 consistent performances by their assistants.” United States v. Fields, 592 F.2d 638, 647 (2d Cir.

 1978).

          Although dismissal of an indictment in an extraordinary remedy, we respectfully submit

 that nothing short of such an extraordinary remedy is capable of righting the wrong which has

 occurred in this case. See United States v. Walters, 2018 WL 6314126 (2d Cir., Dec. 4, 2018)

 (“the exercise of a court’s supervisory authority to dismiss an indictment is a drastic remedy”

 which should not be employed where “means more narrowly tailored to deter objectional

 prosecutorial conduct are available.”); United States v. Brown, 602 F.2d 1073, 1077 (2d Cir.) (“We

 have approved [the] extreme sanction [of dismissal of the indictment] only when the pattern of

 [prosecutorial] misconduct is widespread or continuous.”), cert. denied, 444 U.S. 952, 100 S.Ct.

 427, 62 L.Ed.2d 323 (1979). United States v. Hogan, 712 F.2d 757, 761-62 (2d Cir.1983)

 (indictment dismissed where the prosecutor's “flagrant and unconscionable” acts included

 presentation to the grand jury of false testimony, extensive reliance on misleading and speculative

 hearsay, and unsupported allegations of other criminal conduct); United States v. Vetere, 663

 F.Supp. 381, 386-87 (S.D.N.Y.1987) (indictment dismissed where prosecutor made extensive use




                                                  38
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 39 of 42 PageID #:
                                     3873


 of false and misleading evidence before the grand jury regarding defendant’s alleged criminal

 background).

        Indeed, there is clear precedent for the use of such an extraordinary remedy under these

 unusual circumstances. Specifically, in United States v. Chapman, 542 F.3d 1073 (9th Cir. 2008),

 the Ninth Circuit Court of Appeals had occasion to consider a fact pattern much like the one

 presented in the instant case. The defendants in Chapman were charged with securities fraud; in

 the middle of their trial, it came to light that the Government had failed to timely produced

 impeachment material – including past convictions – of several prosecution witnesses. The

 District Court, upon learning of the Brady and Giglio violations, ultimately declared a mistrial.

        Thereafter, a post-trial hearing was held to determine the appropriate remedy. The District

 Court concluded that prosecutors had acted “flagrantly, willfully and in bad faith,” and that such

 conduct “subvert[ed] the due process rights that the defendants are guaranteed by the Constitution”

 and also the “Sixth Amendment right to confront adverse witnesses.” United States v. Chapman,

 524 F.3d 1073, 1080 (9th Cir. 2008). In response to such findings, the Government asserted that

 the proper remedy was merely a new trial. Id. at 1087.

        The District Court, however, recognized that such a sanction would be meaningless. The

 Court “noted that the government’s case to date had been quite weak and that the defendants would

 suffer substantial prejudice if the case were retried because ‘the government and its witness[es]

 will not make [the same] mistake[s] again.’ It concluded that the government should not be

 permitted to ‘try out its case identifying any problem areas and then correct those problems in a

 retrial.’” Id. at 1080. As such, the District Court ruled that dismissal of the indictment was the

 only adequate remedy.




                                                 39
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 40 of 42 PageID #:
                                     3874


        On Appeal, the Ninth Circuit Court of Appeals affirmed. In doing so, the Court of Appeals

 made clear that the dismissal of the indictment was not based upon Double Jeopardy concerns,

 because there was no evidence that the mistrial was intentionally brought about by the Government

 for “tactical advantage.” Id. at 1082. Rather, the Court of Appeals noted that an indictment may

 be dismissed with prejudice under either of two theories:

        First, a district court may dismiss an indictment on the ground of outrageous
        government conduct if the conduct amounts to a due process violation. Second, if
        the conduct does not rise to the level of a due process violation, the court may
        nonetheless dismiss under its supervisory powers.

        United States v. Chapman, 524 F.3d at 1084, citing United States v. Barrera–Moreno, 951

 F.2d 1089, 1091 (9th Cir.1991) (citations omitted).

        The Court of Appeals thereafter went on to hold that under the facts of Chapman, the lower

 Court properly exercised its supervisory powers to dismiss with prejudice, where the

 Government’s conduct was “flagrant,” and evidenced a “reckless disregard for the prosecution’s

 constitutional obligations.” The Ninth Circuit explained “[a] court may dismiss an indictment

 under its supervisory powers only when the defendant suffers ‘substantial prejudice’ and where

 ‘no lesser remedial action is available.” As the Court went on to observe, such conditions existed

 in Chapman because the only other alternative – another trial – would effectively reward the

 prosecution’s misconduct, “probably allowing it to salvage what the district court viewed as a

 poorly conducted prosecution.” Id. at 1087; see also United States v. Aguilar, 831 F.2d 1180 (C.D.

 Cal. 2011) (prosecutorial misconduct at trial warranted post-conviction dismissal of indictment

 with prejudice).

        This Court is faced with the same situation. The prejudice to the Defendants, as in

 Chapman, is both real and profound. Having been forced to run the gauntlet of a federal criminal

 trial – a brutal, twelve-week ordeal which left the Mangano’s both financially and emotionally

                                                40
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 41 of 42 PageID #:
                                     3875


 drained – the Defendants now learn that they were deprived of a fair opportunity to obtain a full

 acquittal, due to serious and pervasive prosecutorial misconduct.

        To suggest that the appropriate sanction for the Government is, in effect, a second chance

 to convict the Manganos, would be nothing short of perverse. As far as prosecutors are concerned,

 a retrial is no sanction at all, but rather an opportunity to correct their prior mistakes. Under these

 circumstances, there is no remedy short of dismissal which is capable of eliminating the prejudice

 to the Defendants, or deterring future constitutional violations by the Government.

        Finally, to the extent that the Court has any question as to what has transpired here, why

 material was not produced, or whether the Government acted in bad faith, we are asking for a full

 evidentiary hearing. We are further asking that prosecutors be directed to produce to this Court,

 for an in-camera inspection, all internal Government emails, communications, and memorandum

 (including communications between AUSAs and investigative agents) concerning: (a)

 conversations intercepted via the Singh wire-tap; (b) the need to obtain Hindi translations for such

 calls; (b) the March 26th, 2015, Frederick Mei body wire recording; (c) the Government’s decision

 to produce a limited subset of the available recordings to defense counsel; (d) Meredith Hughes;

 (e) overseas property owned or acquired by Harendra Singh; (f) the potential forgery of lease

 agreements; (g) Bill Savino’s handwritten notes; and (h) potential perjury committed by Mr. Singh

 or any other Government witness. Following this Court’s in-camera review of such materials, we

 respectfully request that all relevant materials be disclosed to defense counsel in advance of any

 evidentiary hearing.




                                                   41
Case 2:16-cr-00540-JMA-SIL Document 339-1 Filed 12/19/18 Page 42 of 42 PageID #:
                                     3876


                                          CONCLUSION

        Based upon the arguments set forth herein, and the evidence contained within the

 accompanying affirmation of Kevin J. Keating, counsel for Edward Mangano hereby moves for

 dismissal of the indictment with prejudice. In the alternative, defense counsel requests a full

 evidentiary hearing to resolve any factual disputes arising from the instant motion.

 Dated: Garden City, New York
        December 19, 2018

                                                      Respectfully submitted,

                                                  By: /s/ Kevin J. Keating
                                                     Kevin J. Keating, Esq.
                                                     Matthew W. Brissenden, Esq.
                                                     Counsel for Edward Mangano
                                                     666 Old Country Road, Suite 900
                                                     Garden City, New York 11530
                                                     (516) 222-1099




                                                 42
